Exhibit 10.1
SUPERCONDUCTOR TECHNOLOGIES INC.
PLACEMENT AGENT AGREEMENT
February 3, 2011
MDB Capital Group LLC
401 Wilshire Boulevard, Suite 1020
Santa Monica, California 90401
Ladies and Gentlemen:
     Pursuant to the terms of the Common Stock Purchase Agreements in the form
of Exhibit A attached hereto (the “Purchase Agreements”), Superconductor
Technologies Inc., a Delaware corporation (the “Company”), proposes to sell to
the Purchasers identified therein (each a “Purchaser” and, collectively, the
“Purchasers”), an aggregate of 5,443,000 shares of Common Stock, $0.001 par
value (the “Common Stock”), of the Company. The aggregate of 5,443,000 shares so
proposed to be sold is hereinafter referred to as the “Shares.” Any capitalized
terms used but not specifically defined herein shall have the meanings set forth
in the form of Purchase Agreement attached hereto as Exhibit A. Pursuant to this
Placement Agent Agreement (this “Agreement”), the Company hereby confirms its
agreement with MDB Capital Group LLC (“MDB”) as follows:
     1. Agreement to Act as Placement Agent; Placement of Securities. On the
basis of the representations, warranties and agreements of the Company herein
contained, and subject to all the terms and conditions of this Agreement:
          (a) The Company hereby authorizes MDB to act as its exclusive agent
(in such capacity, the “Placement Agent”) to solicit offers for the purchase of
all or part of the Shares from the Company in connection with the proposed
public offering of the Shares (the “Offering”). Until August 3, 2011, the
Company shall not, without the prior consent of the Placement Agent, solicit or
accept offers to purchase Shares otherwise than through the Placement Agent.
          (b) The Placement Agent shall make commercially reasonable efforts to
assist the Company in obtaining performance by each Purchaser whose offer to
purchase Shares has been solicited by the Placement Agent and accepted by the
Company, but the Placement Agent shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agent be
obligated to purchase any Shares for its own account and, in soliciting
purchases of Shares, the Placement Agent shall act solely as the Company’s agent
and not as principal.
          (c) The Company shall have the sole right to accept offers to purchase
the Shares and may reject any such offer, in whole or in part. The Placement
Agent shall have the right, in its discretion reasonably exercised, without
notice to the Company, to reject any offer to purchase Shares received by it, in
whole or in part, and any such rejection shall not be deemed a breach of its
agreement contained herein.

 



--------------------------------------------------------------------------------



 



          (d) The purchases of the Shares by the Purchasers shall be evidenced
by the execution of the Purchase Agreements.
          (e) As compensation for services rendered, on each Closing Date the
Company shall pay to the Placement Agent by wire transfer of immediately
available funds to an account or accounts designated by the Placement Agent, an
amount equal to six percent (6%) of the gross proceeds received by the Company
from the sale of the Shares on such Closing Date.
          (f) No Shares which the Company has agreed to sell pursuant to the
Purchase Agreements shall be deemed to have been purchased and paid for, or sold
by the Company, until such Shares shall have been delivered to the Purchaser
thereof against payment by such Purchaser. If the Company shall default in its
obligations to deliver Shares to a Purchaser whose offer it has accepted, the
Company shall indemnify and hold the Placement Agent harmless against any loss,
claim or damage arising from or as a result of such default by the Company.
          (g) The Placement Agent shall make reasonable efforts to obtain a
communication from the Financial Industry Regulatory Authority (“FINRA”)
indicating that FINRA shall have raised no objection to the fairness and
reasonableness of the placement agent terms and arrangements.
     2. The Closing. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agent will be as set forth in the
Purchase Agreements.
     3. Representations and Warranties of the Company. The Company hereby makes
the same representations and warranties to the Placement Agent as those made to
the Purchasers under the Purchase Agreements.
     4. Representations and Warranties of the Placement Agent. The Placement
Agent hereby represents and warrants to the Company that it has all necessary
licenses to act as Placement Agent hereunder.
     5. Covenants of the Company. The Company hereby agrees with the Placement
Agent that:
          (a) The Company consents to the use by the Placement Agent of the
Registration Statement and Prospectus and any issuer free writing prospectus or
any amendment or supplement thereto and any issuer information used or referred
to in any Permitted Free Writing Prospectus (as defined below) in connection
with the Offering.
          (b) The Company will make “generally available” (as such term is
described in Rule 158(b) of the Act) to its security holders and to the
Placement Agent as soon as practicable, but in any event not later than twelve
months after the effective date of the Registration Statement (as defined in
Rule 158(c) under the Act), an earnings statement of the Company and the
Subsidiaries which need not be audited, complying with Section 11(a) of the Act
(including, at the option of the Company, Rule 158 under the Act).
          (c) The Company will take all action required in connection with the
qualification of the Shares under the securities or blue sky laws of such
jurisdictions as the

2



--------------------------------------------------------------------------------



 



Placement Agent may request and continue such qualification in effect so long as
reasonably required; provided, the Company shall not be required to qualify as a
foreign corporation or to file a general consent to service of process in any
jurisdiction where it is not now so qualified or required to file such a
consent.
          (d) Whether or not the Offering or any of the transactions
contemplated in this Agreement or the Registration Statement and Prospectus are
consummated or this Agreement is terminated, to pay (i) all costs, expenses,
fees and taxes incidental to and in connection with: (A) the preparing,
printing, filing and distributing of the Registration Statement, any Preliminary
Prospectus, the Prospectus and any issuer free writing prospectus and all
amendments and supplements thereto (including, without limitation, financial
statements and exhibits), and all other agreements, memoranda, correspondence
and other documents prepared and delivered in connection herewith, (B)
negotiating, printing, processing and distributing (including, without
limitation, word processing and duplication costs) and delivering, each of the
Preliminary Prospectus, the Prospectus and any issuer free writing prospectus
and all amendments and supplements thereto (including, without limitation,
financial statements and exhibits), and all other agreements, memoranda,
correspondence and other documents prepared and delivered in connection
herewith, (C) the preparing, issuing and delivering the Shares, (D) qualifying
the Shares for offer and sale under the securities or blue sky laws of the
several states and (E) furnishing such copies of the Registration Statement, any
Preliminary Prospectus and the Prospectus, and all amendments and supplements
thereto, as may reasonably be requested for use by the Placement Agent, (ii) all
reasonable fees and expenses of the counsel, accountants and any other experts
or advisors retained by the Company, (iii) all fees and expenses (including
reasonable fees and expenses of counsel) of the Company in connection with
approval of the Shares by the Depository Trust Company for “book-entry”
transfer, (iv) any listing fees of the Shares on the NASDAQ Stock Market,
(v) the registration, issue, sale and delivery of the Shares including any stock
or transfer taxes and stamp or similar duties payable upon the sale, issuance or
delivery of the Shares to the Placement Agent, (vi) all fees, disbursements and
out-of-pocket expenses incurred by the Placement Agent in connection with its
services to be rendered hereunder including, without limitation, reasonable
travel and lodging expenses, reasonable expenses associated with the production
of road show slides and graphics, fees and expenses of any consultants engaged
in connection with the road show presentations, travel, lodging and other
expenses incurred by any such consultants, word processing charges, messenger
and duplicating services, facsimile expenses and other customary expenditures,
including (subject to the following sentence) reasonable legal fees, (vii) the
fees of FINRA in connection with its review of the Offering, and (viii) all
other costs and expenses incident to the performance by the Company of its
obligations hereunder. The Placement Agent will not incur any costs to be
reimbursed hereunder without the prior written consent of the Company; provided,
at Closing, the Company shall reimburse the Placement Agent’s reasonable legal
fees and expenses incurred by it in connection with the Offering, up to a
maximum aggregate of $30,000; provided, further, that such reimbursement payment
will fully satisfy all obligations of the Company to reimburse the Placement
Agent’s legal fees for the Placement Agent’s selling efforts for the Offering
through and including the Closing. The parties hereto agree that there are no
outstanding reimbursable expenses or fees owing to the Placement Agent in
respect of prior offerings of securities by the Company.

3



--------------------------------------------------------------------------------



 



          (e) Not to, and to ensure that no “affiliate” (as defined in Rule
501(b) of the Act) of the Company will, sell, offer for sale or solicit offers
to buy or otherwise negotiate in respect of any “security” (as defined in the
Act) that would be integrated with the sale of the Shares and cause a violation
of federal securities laws.
          (f) Not to, and not to authorize or permit any person acting on its
behalf to, distribute any offering material in connection with the offer and
sale of the Shares other than the Registration Statement, any issuer free
writing prospectus permitted to be distributed and the Prospectus and any
amendments and supplements thereto or to the Registration Statement and the
Prospectus prepared in compliance with this Agreement.
          (g) The Company will not take and will cause its controlled affiliates
(within the meaning of Rule 144 under the Act) not to take, directly or
indirectly, any action designed to or which has constituted or which might
reasonably be expected to cause or result, under the Exchange Act or otherwise,
in stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares in violation of applicable law.
          (h) To pay all stamp, documentary and transfer taxes and other duties,
if any, which may be imposed by the United States or any political subdivision
thereof or taxing authority thereof or therein with respect to the issuance of
the Shares or the sale thereof to the subscribers.
     6. Mutual Covenants. The Company agrees that, unless it obtains the prior
written consent of the Placement Agent, and the Placement Agent agrees with the
Company that, unless it has obtained or will obtain, as the case may be, the
prior written consent of the Company, it has not made and will not make any
offer relating to the Shares that would constitute an issuer free writing
prospectus or that would otherwise constitute a free writing prospectus required
to be filed by the Company with the Commission or retained by the Company under
Rule 433 under the Act. Any such free writing prospectus consented to by the
Placement Agent or the Company is hereinafter referred to as a “Permitted Free
Writing Prospectus.” The Company agrees that (x) it has treated and will treat,
as the case may be, each Permitted Free Writing Prospectus as an issuer free
writing prospectus and (y) it has complied and will comply, as the case may be,
with the requirements of Rules 164 and 433 under the Act applicable to any
Permitted Free Writing Prospectus, including in respect of timely filing with
the Commission, legending and record keeping. If at any time after the date
hereof any events shall have occurred as a result of which any issuer free
writing prospectus, as then amended and supplemented, would conflict with the
information in the Registration Statement, the Prospectus or would include an
untrue statement of a material fact or omit to state any material fact necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading, or, if for any other reason it shall be
necessary to amend or supplement any issuer free writing prospectus, the Company
agrees to notify the Placement Agent and, upon the Placement Agent’s request, to
file such document and prepare and furnish without charge to the Placement Agent
as many copies as the Placement Agent may from time to time reasonably request
of an amended or supplemented issuer free writing prospectus that will correct
such conflict, statement or omission or effect such compliance.
     7. Indemnification and Contribution.

4



--------------------------------------------------------------------------------



 



          (a) The Company agrees to indemnify and hold harmless the Placement
Agent, and each person, if any, who controls the Placement Agent within the
meaning of Section 15 of the Act or Section 20 of the Exchange Act, against any
losses, claims, damages or liabilities of any kind to which, jointly or
severally, the Placement Agent or such controlling person may become subject
under the Act, the Exchange Act or otherwise, insofar as any such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon: (i) any untrue statement or alleged untrue statement of any
material fact contained in (A) the Registration Statement, the Prospectus or any
issuer free writing prospectus, or in any amendment thereof or supplement
thereto, (B) any “issuer information” used or referred to in any “free writing
prospectus” (as defined in Rule 405 under the Act) used or referred to by the
Placement Agent, or (C) any blue sky application or other document prepared or
executed by the Company (or based upon an written information furnished by the
Company) specifically for the purpose of qualifying any or all of the Shares
under the securities laws of any state or other jurisdiction (the documents
referred to in subclauses (A), (B) and (C) hereof being referred to collectively
as the “Indemnity Documents”); or (ii) the omission or alleged omission to state
in any of the Indemnity Documents a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, including any losses, claims, damages or
liabilities arising out of or based upon the Company’s failure to perform its
obligations under the Purchase Agreements, and, subject to the provisions
hereof, will reimburse, as incurred, the Placement Agent and each such
controlling person for any legal or other expenses reasonably incurred by the
Placement Agent or such controlling person in connection with investigating,
defending against or appearing as a third-party witness in connection with any
such loss, claim, damage, liability or action in respect thereof; provided,
however, that the Company will not be liable in any such case to the extent (but
only to the extent) that any such loss, claim, damage or liability resulted from
any untrue statement or alleged untrue statement or omission or alleged omission
made in any of the Indemnity Documents in reliance upon and in conformity with
the Placement Agent Information. This indemnity agreement will be in addition to
any liability that the Company may otherwise have to the indemnified parties.
          (b) The Placement Agent agrees to indemnify and hold harmless each of
the Company, and its respective directors, officers and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act against any losses, claims, damages or liabilities of any
kind to which the Company or any such director, officer or controlling person
may become subject under the Act, the Exchange Act or otherwise, insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) resulted
from (i) any untrue statement or alleged untrue statement of any material fact
contained in any of the Indemnity Documents, or (ii) the omission or the alleged
omission to state therein a material fact required to be stated in any of the
Indemnity Documents or necessary to make the statements therein not misleading,
in each case to the extent (but only to the extent) that such untrue statement
or alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with the Placement Agent Information; and, subject to the
limitation set forth immediately preceding this clause, will reimburse, as
incurred, any legal or other expenses incurred by the Company or any of its
directors, officers or controlling persons in connection with any such loss,
claim, damage, liability or action in respect thereof. This indemnity agreement
will be in addition to any liability that the Placement Agent may otherwise have
to such indemnified parties.

5



--------------------------------------------------------------------------------



 



          (c) As promptly as reasonably practical after receipt by an
indemnified party under this Section 7 of notice of the commencement of any
action for which such indemnified party is entitled to indemnification under
this Section 7, such indemnified party will, if a claim in respect thereof is to
be made against the indemnifying party under this Section 7, notify the
indemnifying party of the commencement thereof in writing; but the omission to
so notify the indemnifying party (i) will not relieve such indemnifying party
from any liability under paragraph (a) or (b) above unless and only to the
extent it is materially prejudiced as a result thereof and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraphs (a) and
(b) above. In case any such action is brought against any indemnified party, and
it notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate therein and, to the extent that it may
determine, jointly with any other indemnifying party similarly notified, to
assume the defense thereof, with counsel reasonably satisfactory to such
indemnified party; provided, however, that if (i) the use of counsel chosen by
the indemnifying party to represent the indemnified party would present such
counsel with a conflict of interest, (ii) the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnified party shall have been advised by counsel in writing that there may
be one or more legal defenses available to it and/or other indemnified parties
that are different from or additional to those available to the indemnifying
party, or (iii) the indemnifying party shall not have employed counsel
reasonably satisfactory to the indemnified party to represent the indemnified
party within a reasonable time after receipt by the indemnifying party of notice
of the institution of such action, then, in each such case, the indemnifying
party shall not have the right to direct the defense of such action on behalf of
such indemnified party or parties and such indemnified party or parties shall
have the right to select separate counsel to defend such action on behalf of
such indemnified party or parties at the expense of the indemnifying party.
After notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and approval by such indemnified party
of counsel appointed to defend such action, the indemnifying party will not be
liable to such indemnified party under this Section 7 for any legal or other
expenses, other than reasonable costs of investigation, subsequently incurred by
such indemnified party in connection with the defense thereof, unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the immediately preceding sentence (it being understood, however,
that in connection with such action the indemnifying party shall not be liable
for the expenses of more than one separate counsel (in addition to local
counsel) in any one action or separate but substantially similar actions in the
same jurisdiction arising out of the same general allegations or circumstances,
designated by the Placement Agent in the case of paragraph (a) of this Section 7
or the Company in the case of paragraph (b) of this Section 7, representing the
indemnified parties under such paragraph (a) or paragraph (b), as the case may
be, who are parties to such action or actions) or (ii) the indemnifying party
has authorized in writing the employment of counsel for the indemnified party at
the expense of the indemnifying party. After such notice from the indemnifying
party to such indemnified party, the indemnifying party will not be liable for
the costs and expenses of any settlement of such action effected by such
indemnified party without the prior written consent of the indemnifying party
(which consent shall not be unreasonably withheld), unless such indemnified
party waived in writing its rights under this Section 7, in which case the
indemnified party may effect such a settlement without such consent.

6



--------------------------------------------------------------------------------



 



          (d) No indemnifying party shall be liable under this Section 7 for any
settlement of any claim or action (or threatened claim or action) effected
without its written consent, which shall not be unreasonably withheld, but if a
claim or action is settled with its written consent, or if there be a final
judgment for the plaintiff with respect to any such claim or action, each
indemnifying party, jointly and severally, agrees, subject to the exceptions and
limitations set forth above, to indemnify and hold harmless each indemnified
party from and against any and all losses, claims, damages or liabilities (and
legal and other expenses as set forth above) incurred by reason of such
settlement or judgment. No indemnifying party shall, without the prior written
consent of the indemnified party (which consent shall not be unreasonably
withheld), effect any settlement or compromise of any pending or threatened
proceeding in respect of which the indemnified party is or could have been a
party, or indemnity could have been sought hereunder by the indemnified party,
unless such settlement (A) includes an unconditional written release of the
indemnified party, in form and substance satisfactory to the indemnified party,
from all liability on claims that are the subject matter of such proceeding and
(B) does not include any statement as to an admission of fault, culpability or
failure to act by or on behalf of the indemnified party.
          (e) In circumstances in which the indemnity agreement provided for in
the preceding paragraphs of this Section 7 is unavailable to, or insufficient to
hold harmless, an indemnified party in respect of any losses, claims, damages or
liabilities (or actions in respect thereof) referred to therein, each
indemnifying party, in order to provide for just and equitable contributions,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages or liabilities (or actions in respect
thereof) in such proportion as is appropriate to reflect (i) the relative
benefits received by the indemnifying party or parties, on the one hand, and the
indemnified party, on the other, from the Offering or (ii) if the allocation
provided by the foregoing clause (i) is not permitted by applicable law, not
only such relative benefits but also the relative fault of the indemnifying
party or parties, on the one hand, and the indemnified party, on the other, in
connection with the statements or omissions or alleged statements or omissions
that resulted in such losses, claims, damages or liabilities (or actions in
respect thereof). The relative benefits received by the Company, on the one
hand, and the Placement Agent, on the other, shall be deemed to be in the same
proportion as the total proceeds from the Offering (before deducting expenses)
received by the Company bear to the total discounts, commissions and fees
received by the Placement Agent. The relative fault of the parties shall be
determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by the Company, on the one hand,
or the Placement Agent, on the other, the parties’ relative intent, knowledge,
access to information and opportunity to correct or prevent such statement or
omission or alleged statement or omissions, and any other equitable
considerations appropriate in the circumstances.
          (f) The Company and the Placement Agent agree that it would not be
equitable if the amount of such contribution determined pursuant to the
immediately preceding paragraph (e) were determined by pro rata or per capita
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the first sentence of the
immediately preceding paragraph (e). Notwithstanding any other provision of this
Section 7, the Placement Agent shall not be obligated to make contributions
hereunder, or make any other payments under this Section 7, that in the
aggregate exceed the total discounts,

7



--------------------------------------------------------------------------------



 



commissions, fees and other compensation received by such Placement Agent under
this Agreement less the aggregate amount of any damages that such Placement
Agent has otherwise been required to pay by reason of the untrue or alleged
untrue statements or the omissions or alleged omissions to state a material
fact. No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentation. For purposes of the
immediately preceding paragraph (e), each person, if any, who controls the
Placement Agent within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act shall have the same rights to contribution as the Placement Agent,
and each director and officer of the Company and each person, if any, who
controls the Company within the meaning of Section 15 of the Act or Section 20
of the Exchange Act, shall have the same rights to contribution as the Company.
     8. Successors; Persons Entitled To Benefit Of Agreement. This Agreement
shall inure to the benefit of and be binding upon the Placement Agent, the
Company, and their respective successors. Nothing expressed or mentioned in this
Agreement is intended or shall be construed to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under or in respect of this Agreement, or any provisions herein
contained, this Agreement and all conditions and provisions hereof being
intended to be and being for the sole and exclusive benefit of such persons and
for the benefit of no other person; except that the representations, warranties,
covenants, agreements and indemnities of the Company contained in this Agreement
shall also be for the benefit of the Placement Agent Indemnified Parties and the
indemnities of the Placement Agent shall also be for the benefit of the Company
Indemnified Parties. It is understood that the Placement Agent’s
responsibilities to the Company are solely contractual in nature and the
Placement Agent does not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
     9. Survival Of Indemnities, Representations, Warranties, Etc. The
respective indemnities, covenants, agreements, representations, warranties and
other statements of the Company and the Placement Agent, as set forth in this
Agreement or made by them respectively, pursuant to this Agreement, shall remain
in full force and effect, regardless of any investigation made by or on behalf
of the Placement Agent, the Company, or any person controlling any of them and
shall survive delivery of and payment for the Shares.
     10. Information Supplied by the Placement Agent. The name of the Placement
Agent set forth on the front and back cover and the information within the
heading “Plan of Distribution” in the Prospectus (to the extent such statements
relate to the Placement Agent) (the “Placement Agent Information”) constitute
the only information furnished by such Placement Agent as to itself to the
Company for the purposes hereof.
     11. Miscellaneous.
          (a) THE VALIDITY AND INTERPRETATION OF THIS AGREEMENT, AND THE TERMS
AND CONDITIONS SET FORTH HEREIN SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF CALIFORNIA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WHOLLY THEREIN, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

8



--------------------------------------------------------------------------------



 



          (b) EACH OF THE COMPANY HEREBY EXPRESSLY AND IRREVOCABLY (I) SUBMITS
TO THE NON-EXCLUSIVE JURISDICTION OF THE FEDERAL AND STATE COURTS SITTING IN THE
COUNTY OF LOS ANGELES, STATE OF CALIFORNIA IN ANY SUIT OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY; AND
(II) WAIVES (A) ITS RIGHT TO A TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREBY, OR ANY COURSE
OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS
OF THE PLACEMENT AGENT AND FOR ANY COUNTERCLAIM RELATED TO ANY OF THE FOREGOING
AND (B) ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE LAYING OF
VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY
CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
          (c) This Agreement may be signed in various counterparts which
together shall constitute one and the same instrument.
          (d) The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.
          (e) If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.
          (f) This Agreement may be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may be given,
provided that the same are in writing and signed by all of the signatories
hereto. This Agreement constitutes the entire agreement of the parties hereto
with respect to the subject matter hereof. This Agreement supersedes in full all
previous oral or written agreements between the parties with respect to the
subject matter hereof. There are no oral or written collateral representations,
agreements, or understandings except as provided herein.
          (g) In the course of its services under this Agreement, the Placement
Agent will have access to Confidential Information (as defined below) concerning
the Company. The Placement Agent agrees that all Confidential Information will
be treated by the Placement Agent as confidential in all respects. The Placement
Agent hereby agrees that it and its dealers, affiliates and representatives
shall: (i) use the Confidential Information solely for the purposes of its
engagement hereunder; and (ii) not disclose any Confidential Information to any
other party except to those Placement Agent representatives who need to know
such information for the purposes of the Placement Agent’s engagement hereunder
and who have been advised of such

9



--------------------------------------------------------------------------------



 



confidentiality restrictions. The term “Confidential Information” shall mean all
information, whether written or oral, which is or has been disclosed by the
Company or their respective affiliates, agents or representatives to the
Placement Agent or any of its representatives in connection with the
transactions contemplated hereby, which is not in the public domain, but shall
not include: (i) information which is publicly disclosed other than by the
Placement Agent in violation of this Agreement; (ii) information which is
obtained by the Placement Agent from a third party that (x) has not violated, or
obtained such information in violation of, any obligation to the Company or its
affiliates with respect to such information, and (y) does not require the
Placement Agent to refrain from disclosing such information; and
(iii) information which is required to be disclosed by the Placement Agent or
its outside counsel under compulsion of law (whether by oral question,
interrogatory, subpoena, civil investigative demand or otherwise) or by order of
any court or governmental or regulatory body to whose supervisory authority the
Placement Agent is subject; provided that, in such circumstance, the Placement
Agent will give the Company prior written notice promptly following Placement
Agent’s knowledge or determination of such requirement of disclosure and
cooperate with the Company to minimize the scope of any such disclosure. The
Placement Agent’s obligation under this section shall continue after the date of
expiration, termination or completion of this Agreement or the Placement Agent’s
engagement hereunder.
[Signature Page Follows]

10



--------------------------------------------------------------------------------



 



            Very truly yours,

SUPERCONDUCTOR TECHNOLOGIES INC.
      By:   /S/ Jeffrey A. Quiram         Name:   Jeffrey A. Quiram       
Title:   President and CEO     

          ACCEPTED AND AGREED TO AS OF
THE DATE FIRST ABOVE WRITTEN:

MDB CAPITAL GROUP LLC
      By:   /S/ Anthony DiGiandomenico         Name:   Anthony DiGiandomenico   
    Title:   Managing Principal     

11



--------------------------------------------------------------------------------



 



         

EXHIBIT A
FORM OF COMMON STOCK PURCHASE AGREEMENT

